DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/345792) in view of Son et al. (US 2014/345791)
Hwang et al. teach an attaching device for a curved window comprises: 
a jig (40) used to fix a curved window (41); 

wherein the jig (40) can move downwards or upwards so as to be close to or away from the support assembly;
wherein the display panel supporter (10) to elastically deform into a curved state so as to match the curvature of the window (41) (paragraphs 0002-0008 and 0034-0065, Figures 1-5).
Hwang et al. do not expressly teach that a jig is connected to a moving device, and the moving device controls the jig to be close to or away from the support assembly. However, it would have been obvious to one of ordinary skill in the art to provide a driving unit (6) for moving a jig (1), where the driving unit (6) includes a pneumatic cylinder, hydraulic cylinder, or may include a motor operated by using electric energy, to cause vertical motion of the jig (Hwang: Figure 1; Son: paragraphs 0058-0060; Figure 1). 
	With respect to claim 2, Hwang et al. in view of Son et al. teach another jig (40) disposed below the first jig (40), used to support the display panel supporter (10) (Hwang: Figures 1-3).
	With respect to claim 7, Hwang et al. in view of Son et al. teach that the display panel supporter (10) can be a smooth plate and it would have been obvious to one of ordinary skill in the art to provide the display panel supporter as bent or unbent to thereby attain a desired degree of curvature along its top face (Hwang: paragraphs 0039 and 0047).
	With respect to claim 8, Hwang et al. in view of Son et al. teach that the attachment apparatus is disposed in a vacuum chamber to carry out an attachment method between a .
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. in view of Son et al. 
With respect to claim 10, Hwang et al. teach an attachment method for a curved display panel, comprising: 
providing the cover glass (41) on a jig (i.e. holding component) (40); 
providing the flexible display layer (11) and disposing the flexible display layer on a supporting part (10) to face the cover glass (Figure 1); 
moving the holding members (i.e. first mobile part and the second mobile part) (20) to approach each other, thereby attaching a portion of the flexible display layer to the cover glass; 
moving the first mobile part and the second mobile part away from each other; and 
controlling the holding component to approach the supporting component to thereby the flexible display layer is completely attached to the cover glass.
It is inherent, by looking at the Figures, that when moving the holding members towards each other, the supporting part is elastically deformed into a curved state until a curvature radius of the supporting part is smaller than a curvature radius of the cover glass before attachment of the cover glass and flexible display layer. It is also inherent, by looking at the Figures, that when moving the first mobile part and the second mobile part away from each other, the curvature radius of the supporting part is equal to the curvature radius of the cover glass, to completely attach the flexible display layer to the cover glass (Hwang: paragraphs 0038 and 0049; Figures 1-3). However, if it is not inherent, it would have been obvious to one having 
Hwang et al. do not teach providing the cover glass and sucking the cover glass by the holding component. However, it would have been obvious to one of ordinary skill in the art to do so, as Son et al. teach that a fixing unit (250) may also include a suction unit formed within the first jig (210) for suctioning a cover window (110’) and retain thereto (paragraphs 0129 and 0139; Figure 4).
With respect to claim 13, Hwang et al. in view of Son et al. teach that an optical adhesive is coated on a surface of the flexible display layer (Hwang: paragraph 0061; Son: paragraph 0073).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. in view of Son et al. as applied to claim 1 above, and further in view of Kim et al. (US 9,889,602)
The teachings of claim 1 are as described above.
The cited prior art does not teach providing a display panel supporter made of metal.
However, it would have been obvious for one of ordinary skill in the art to use such, as Kim et al. teach that the supporter could be used as an alternative to plastic, to distribute the pressure across the rear surface of the display panel (column 5, line 64 – column 6, line 6).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. in view of Son et al. as applied to claim 10 above, and further in view of Oh et al. (US 9,594,268)
The teachings of claim 10 are as described above.
The cited prior art does not teach disposing an optical adhesive is coated on a surface of the cover glass, before the cover glass is suctioned by the holding component. However, it would have been obvious for one having ordinary skill in the art to do so, as the adhesive layer may be formed in a film shape coated on the cover window (column 1, line 29-38; column 7, lines 56-61; column 8, lines 53-65; Figure 6)
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745